DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 19 June 2017 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Margaret Frederick on 03 February 2022.

The application has been amended as follows: 
	Claims 11-17 have been cancelled.
	
Allowable Subject Matter
Claims 1-10 and 18-19 appear to read over the available prior art and are allowed.

The following is an Examiner’s statement of reasons for allowance: none of the available art alone or in combination with the limitations of the other independent claims discloses, “the handle comprises a grip portion, two anchor portions, and two stem regions connecting the grip portion to the two anchor portions, the handle being between a retracted first position wherein the two stem regions of the handle are located between two or more of the plurality of primary packages, and an extracted second position wherein the two stem regions of the handle project[[s]] at least partially from the at least one secondary package.” … “wherein the handle comprises: a grip portion; two flexible portions each extending from an extremity of the grip portion; two anchor portions each extending from an extremity of a flexible portion opposite the grip portion and embedded within the composite package; and the two stem regions connecting the grip portion to the two anchor portions; such that when the handle is in the retracted first position, the two flexible portions are folded to form a recess within the single secondary package in which the grip portion is substantially enclosed between the two anchor portions, and when the handle is in the extracted second position, the grip portion is outside of the recess and the two anchor portions”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M VAN BUSKIRK whose telephone number is (571)270-3979. The examiner can normally be reached 11 A.M. - 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735